NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


     LISANDRA RODRIGUEZ,                                     Civil Action No.: 1 7-cv-9429

                             Plaintiff,
                                                             OPINION
          V.


     COMMISSIONER OF SOCIAL SECURITY,

                             Defendant.


CECCHI, District Judge.

I.      INTRODUCTION

        Before the Court is Plaintiff Lisandra Rodriguez’s appeal seeking review of a final

determination by the Commissioner of the Social Security Administration (“Commissioner”)

denying her application for disability insurance benefits under Title II of the Social Security Act

(“SSA”). The issue to be decided is whether the Commissioner’s denial of benefits is supported

by substantial evidence. For the reasons set forth below, the Administrative Law Judge’s decision

is vacated and remanded for further proceedings.

II.     BACKGROUND

        A.     Procedural History

        Plaintiff applied for disability insurance benefits on March 13, 2014, alleging disability as

of November 4, 2013. (Tr.1 at 194-206). The application was denied initially on April 22, 2014




‘“Tr.” refers to the certified record of the administrative proceedings. (ECF No. 6).
and upon reconsideration in August 2014. (Id. at 22). On September 4, 2016, a hearing was held

before an Administrative Law Judge (“AU”). (Id. at 40-69). The AU issued a decision on

January 3, 2017 finding that, despite having severe impairments, Plaintiff is able to perform jobs

that exist in significant numbers in the national economy and was therefore not disabled, as defined

by the SSA. (Id. at 22-3 5). Plaintiff requested review of the decision and the Appeals Council

denied the request on August 29, 2017. (Id. at 1-8). On October 26, 2017, Plaintiff instituted this

action. (ECF No. 1).

        B.      Personal and Employment Background

        Plaintiff was forty-two years old at the time of her administrative hearing. (Tr. at 57).

Plaintiff did not complete high school and has difficulties reading and writing English. (Id. at

46). Plaintiff lives with her husband, children, and mother. (Id. at 55). She is able to care for

her personal needs, prepare simple meals, and clean her home. (Id. at 249). Although she

generally remains at home, Plaintiff reports that she is able to leave the house alone as needed

and can drive a car. (Id. at 249-5 0).

        from 1998-2005, Plaintiff worked in a factory that produced books. (Id. at 49). In 2006,

she began working as a salesperson, cashier, and assistant manager at a clothing store called

Rainbow. (Id. at 50). Subsequently, Plaintiff held similar positions at a clothing store called Kid

City. (Id. at 57-58). Plaintiff worked at Kid City until October 2013 when she stopped working

due to medical issues. (Id. at 46, 57-58, 289).

       C.      Medical Background

         Plaintiff was involved in a motor vehicle accident on August 15, 2012. (Id.). After the

car accident, Plaintiff allegedly began to suffer from back pain that continues to prohibit her

from working. (Id. at 46, 51-52). On November 26, 2012, an MRI of Plaintiffs cervical spine

                                                     2
showed an abnormality at the base of the odontoid process and bulging annulus at C3-C4 and

C4-C5 but no hemiation or compromise of a nerve root. (Id. at 264). According to the MRI,

Plaintiff also had bulging aimuli throughout her lumbar spine, an anterior disc hemiation at L3-

L4, and a posterior disc hemiation at L5-Sl. (Id. at 265). On June 20, 2013, Dr. $alvatore J.

Milazzo, D.O. examined Plaintiff and reviewed the MRI findings. (Id. at 289-91). Dr. Milazzo

diagnosed Plaintiff with cervical strain, sprain, and cervicalgia with disc bulges at C3-4 and C4-

5; thoracic strain, sprain, thoracalgia, and vertebral subluxation; lumbosacral strain, sprain, and

lumbalgia with evidence of disc bulge at L3-4 and hemiation at L5-Sl; right shoulder strain and

myositis; and left hip strain and myofascitis. (Id. at 290).

       Thereafter, Plaintiff began attending physical therapy and receiving caudal epidural steroid

injections to relieve symptoms associated with Plaintiffs diagnoses. On September 5, 2013,

Plaintiff reported that her pain improved by 70 to 80% after her second steroid injection. (Id. at

273). In October 2013, however, Plaintiff again complained of progressively increasing back pain

and sought chiropractic treatment from Jason Weber, D.C., who recommended continued physical

therapy and additional pain management.        (Id. at 296).   Additionally, Chiropractor John R.

Mordaga evaluated Plaintiff in April 2014. (Id. at 337). Mr. Mordaga noted that Plaintiff had

episodes of exacerbation of pain in her lumbar and cervical spine, especially when Plaintiffs

activity was increased, and that “permanent partial impairment is medically probable.’ (Id.).

       Plaintiff also suffers from a stomach condition known as gastritis, which causes her

stomach to swell. (Id. at 59). During these episodes, Plaintiff experiences dizziness, pain, and

vomiting and is often unable to stand and walk. (Id. at 59, 61). She also testified that when her

stomach distends, she is asphyxiated. (Id. at 51). At times, Plaintiff alleges that she is in such

severe pain from the combination of her musculoskeletal impairments and gastritis symptoms that

                                                      3
she is immobilized for up to two to three days. (Id. at 52). An endoscopy performed in November

2014 revealed that Plaintiff had mildly severe reflux esophagitis, a hiatus hernia, and acute

gastritis. (Id. at 372).

III.     LEGAL STANDARDS

         A.       Standard of Review

         This Court has jurisdiction to review the Commissioner’s decision under 42 U.S.C.

§ 405(g)      and 1383(c)(3). The Court is not “permitted to re-weigh the evidence or impose [its]

own factual determinations,” but must give deference to the administrative findings. Chandler v.

Comm ‘r ofSoc. Sec., 667 F.3d 356, 359 (3d Cir. 2011); see also 42 U.S.C.   § 405(g).   Nevertheless,

the Court must “scrutinize the record as a whole to determine whether the conclusions reached are

rational” and supported by substantial evidence. Gober v. Matthews, 574 F.2d 772, 776 (3d Cir.

1978) (citations omitted). Substantial evidence is more than a mere scintilla, and is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Chandler, 667

F.3d at 359 (citing Richardson v. Ferales, 402 U.S. 389, 401 (1971)). If the factual record is

adequately developed, substantial evidence “may be ‘something less than the weight of the

evidence, and the possibility of drawing two inconsistent conclusions from the evidence does not

prevent an administrative agency’s finding from being supported by substantial evidence.”

Daniels v. Astrue, No. 4:08-1676, 2009 WL 1011587, at *2 (M.D. Pa. Apr. 15, 2009) (quoting

Consolo v. Fed. Mar. Comm ‘n, 383 U.S. 607, 620 (1966)). In other words, under this deferential

standard of review, the Court may not set aside the AU’s decision merely because it would have

come to a different conclusion. Cruz v. Comm’r of Soc. Sec., 244 F. App’x 475, 479 (3d Cir.

2007).

         B.       Determining Disability

                                                     4
        Pursuant to the SSA, in order to be eligible for benefits, a plaintiff must show he is disabled

by demonstrating an inability to “engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than twelve months.”

42 U.S.C.   §   423(d)(l)(A), 13$2c(a)(3)(A). Taking into account the plaintiff’s age, education,

and work experience, disability will be evaluated by the plaintiffs ability to engage in his previous

work or any other form of substantial gainful activity existing in the national economy. 42 U.S.C.

§ 423(d)(2)(A),    1382c(a)(3)(B). A person is disabled for these purposes only if his physical or

mental impairments are “of such severity that he is not only unable to do his previous work, but

cannot, considering his age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.       .   .   .“   42 U.S.C.   §   l3$2c(a)(3)(B).

Decisions regarding disability will be made individually and will be “based on evidence adduced

at a hearing.” Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000) (citing Heckler v. Campbell, 461

U.S. 458, 467 (1983)).

        The SSA follows a five-step, sequential evaluation to determine whether a plaintiff is

disabled within the meaning of the statute. 20 C.F.R.      §   404.1520, 4 16.920. first, the AU must

determine whether the plaintiff is currently engaged in gainful activity. Sykes, 22$ f.3d at 262.

Second, if he is not, the AU determines whether the Plaintiff has an impairment that limits his

ability to work. Id. Third, if he has such an impairment, the AU considers the medical evidence

to determine whether the impairment is listed in 20 C.F.R. Part 404, Subpart P, Appendix I (the

“Listings”). If it is, this results in a presumption of disability. Id. If the impairment is not in the

Listings, the AU must determine how much residual functional capacity (“RFC”) the applicant

retains in spite of his impairment. Id. at 263. fourth, the AU must consider whether the plaintiffs

                                                       5
RFC is enough to perform his past relevant work. Id. Fifth, if his RFC is not enough, the AU

must determine whether there is other work in the national economy the plaintiff can perform. Id.

       The evaluation continues through each step unless it is determined at any point the plaintiff

is or is not disabled. 20 C.F.R.   §   404.1520(a)(4), 416.920(a)(4). The plaintiff bears the burden

of proof at steps one, two, and four, upon which the burden shifts to the Commissioner at step five.

Sykes, 22$ F.3d at 263. Neither party bears the burden at step three. Id. at 263 n.2.

IV.    DISCUSSION

       Plaintiff argues that the AU failed to meaningfully consider the effect of Plaintiffs

obesity, individually and in combination with her impairments, on her workplace function at step

three and at every subsequent step. (ECF No. 15 (“P1. Br.”) at 19). The Commissioner argues that

the AU expressly considered Plaintiffs obesity and, therefore, substantial evidence supports the

AU’s conclusion.     (ECF No. 16 (“Def. Br.”) at 13). The Court finds that the AU did not

adequately consider Plaintiffs obesity and, therefore, this matter must be vacated and remanded

for further proceedings.

       A.      Summary of the AU’s Findings

       At step one, the AU found that Plaintiff met the insured status requirements of the S$A

and had not engaged in substantial gainful work activity since the onset date of the alleged

disability. (Tr. at 25). At steps two and three, the AU decided that Plaintiff has the following

severe impairments: bulging and herniated discs in the lumbar spine and C3-C4 and C4-C5 bulging

annulus and abnormality at the base of the odontoid process, obesity, and gastritis with reflux

esophagitis, and small hiatal hernia. (Id.). The AU also concluded that Plaintiffs right knee pain

was not a severe impairment. (Id.). Based on these findings, the AU determined that Plaintiff

does not have an impairment or combination of impairments that meets, either individually or in

                                                       6
combination, any of the impairments listed in 20 C.F.R.    § 404, Subpart P, Appendix 1. (Id. at 25-
26).

       Next, the AU decided that Plaintiff had the residual functional capacity (“RFC”) to

perform light work as defined in 20 C.F.R.    §‘   404.1567(b) and 416.967(b), except that Plaintiff

can only occasionally lift and carry 10 pounds and is restricted to work that could be done either

sitting or standing and that allows her to alternate between sitting and standing without having to

stop working.       (Id. at 26).     To reach this conclusion, the AU         considered Plaintiffs

adnominal/gastrointestinal issues and spinal impairments. (Id. at 26-31). The AU also evaluated

the opinion evidence of record. (Id. at 32-3 3). Based on this information, the AU concluded that,

although     “the     record       shows   abnormal        musculoskeletal,    neurological,    and

abdominal/gastrointestinal related findings,” the combined effect of her impairments do not

support limitations beyond those assessed in the residual functional capacity. (Id. at 31).

       Then, the AU found at step four that Plaintiff was unable to perform past relevant work.

(Id. at 33). At step five, however, the AU concluded that there are jobs that exist in significant

numbers in the national economy that Plaintiff can perform based on her age, education, work

experience, and residual functional capacity. (Id.). Based on testimony from a vocational expert

and information contained in the Dictionary of Occupational Titles, the AU determined that

Plaintiff would be able to perform the requirements of occupations such as sorter, packer inspector,

or garment sorter. (Id. at 34-35). Therefore, the AU concluded that Plaintiff is not disabled as

defined in the SSA. (Id.).

       B.       Analysis

       Plaintiff argues that the AU erred by failing to consider Plaintiffs obesity, alone and in

combination with Plaintiffs other impairments, at step three and at every subsequent step. (P1. Br.

                                                       7
at 16-19). The Court agrees. “[AJn AU must meaningfully consider the effect of a claimant’s

obesity, individually and in combination with her impairments       .   .   .   at step three and every

subsequent step.” Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 504 (3d Cir. 2009). Meaningful

consideration requires that the AU “set forth the reasons for his decision.” Burnett v, Comm’r of

Soc. Sec. Admin., 220 F.3d 112, 119 (3d Cir. 2000) (citing Cotter v. Harris, 642 F.2d 700, 704-05

(3d Cir. 1981).   Specifically, the AU must “provide a ‘discussion of the evidence’ and an

‘explanation of reasoning’ for his conclusion sufficient to enable meaningful judicial review.”

Diaz, 577 F.3d at 504 (citing Burnett, 220 F.3d at 120). The Court is at a loss in its reviewing

function where the AU fails to analyze the cumulative impact of a claimant’s obesity coupled with

other impairments. Id.

       The Court finds that the AU’s analysis of Plaintiffs obesity runs afoul of the Third

Circuit’s requirement that obesity be meaningfully considered, individually and in combination

with other impairments. Diaz, 577 F.3d at 504. Here, the AU concluded at step two that Plaintiffs

obesity is a severe impairment. (Tr. at 25). Then, at step three, the AU wrote that he “considered

the claimant’s ‘obesity’ in accordance with sections 1.OOQ, 3.001, and 4.00f and SSR O2-lp.” (Id.

at 26).2 Later, when making his RFC determination, the AU noted that he considered “the

additional effect of obesity in accordance with SSR 02-ip.” (Id, at 31).

       Similar obesity analyses have been rejected by this Court. See, e.g., Alicea v. Comm ‘r of

Soc. Sec., No. 13-cv-7302, 2014 WU 6978457, at *7 (D.N.J. Dec. 8, 2014); Padilia v. Astrue, No.

10-CV-4968, 2011 WL 630324$, at *7 (D.N.J. Dec. 15, 2011). In Radii/a, the Court found that




2
  Sections 3.001 and 4.00F of the Listings cover pulmonary and cardiovascular impairments,
respectively. Plaintiff does not allege any pulmonary or cardiovascular impairments and,
therefore, these sections are inapplicable to Plaintiff
                                                       $
the AU’s statement that he evaluated the impairment pursuant to SRR         02-ip and “considered
obesity in the context of the overall record evidence in making this decision” was inconsistent with

the requirements mandated by the Third Circuit. Id. Specifically, the Court held the AU erred

because the analysis was conclusory and did not “allow for meaningful judicial review.” Id.; see

also Moore v. Comm’r of Soc. Sec., No. CIV. 2:11-05369 KM, 2013 WL 94155$, at *4 (D.N.J.

Mar. 8, 2013) (“A blanket statement that an AU has considered evidence is not the same thing as

an AU actually discussing the evidence and clearly setting forth the reasons for his decision as

Diaz and Burnett require.”).

       Here, the AU’s consideration of obesity is also merely a conclusory statement and evades

any meaningful judicial review. Diaz, 577 F.3d at 504. The AU did not engage in a discussion

of the evidence concerning Plaintiffs obesity nor did he explain how Plaintiffs obesity factored

into his conclusions. Moreover, as in Diaz, Plaintiff complains of impairments which would

seem, “as a matter of common sense,” to have been plausibly exacerbated by her obesity.

Diaz, 577 f.3d at 504 (citations omitted); see also SSR O2-lp, 2002 WL 346862$ 1, at *3 (Sept.

12 2002) (“Obesity is a risk factor that increases an individual’s chances of developing

impairments in most body systems. It commonly leads to, and often complicates, chronic diseases

of the cardiovascular, respiratory, and musculoskeletal body systems.”).        Although the AU

concluded at step two that Plaintiff suffers from severe musculoskeletal and intestinal impairments,

the AU fails to explain how Plaintiffs obesity may have affected these comorbid impairments

that could have plausibly been intensified by her obesity. Furthermore, the AU did not describe

how Plaintiffs obesity, in combination with her other impairments, would impact her ability to

work. In fact, the AUJ’s analysis at step five does not contain any mention of Plaintiffs obesity.

Accordingly, the Court finds that the AU erred by failing to meaningfully consider Plaintiffs

                                                     9
obesity.

          The Commissioner relies on Rutherford v. Barnhart, where the Third Circuit found no error

despite the AU’s refusal to consider obesity. 399 F.3d 546, 552 (3d Cir. 2005). In Rutherford,

however, the claimant “never mentioned obesity as a condition that contributed to her inability to

work” and the ALl did not find obesity to be a severe impairment. Id. Here, as in Diaz, the AU

found that obesity was a severe impairment at step two. (Tr. at 25). Moreover, the claimant

asserted, and the ALl acknowledged Plaintiffs obesity at the hearing. (Id. at 45). Therefore,

Rutherford is inapplicable here. Where a claimant asserts, and the AU finds, that obesity is a

severe impairment, it must be given meaningful consideration at step three and every subsequent

step. Diaz, 577 F.3d at 504. The Court finds that the AU has failed to adequately consider

Plaintiffs obesity at step three and at every subsequent step of his analysis.

           Hence, this matter must be vacated and remanded for further proceedings. On remand, the

AU should consider the interplay between obesity and Plaintiffs musculoskeletal impairments,

which is specifically underscored by SSR O2-lp. See Diaz, 577 F.3d at 504. Because this matter

is being remanded, the Court need not address Plaintiffs arguments regarding additional purported

errors.

                                             Conclusion

           F or the foregoing reasons, the AU’s decision is hereby vacated and remanded for further

findings consistent with this Opinion. An appropriate Order accompanies this Opinion.




 DATED:                     ,
                                                                        (
                                                           CLAIRE C. CECCHI, U.S.D.J.


                                                      10
